NO. 12-20-00241-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

RONALD BRENT HUNT,                                     §       APPEAL FROM THE 7TH
APPELLANT

V.                                                     §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                               §       SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
       Ronald Brent Hunt appeals his conviction for sexual assault of a child. In one issue,
Appellant challenges the trial court’s assessment of the county specialty court fee and
overassessment of the courthouse security fee. We modify and affirm as modified.


                                               BACKGROUND
       Appellant was charged by indictment with sexual assault of a child. 1 Pursuant to a plea
bargain agreement with the State, he pleaded “guilty” to the offense, and the trial court deferred a
finding of guilt and placed him on community supervision for a term of ten years. Subsequently,
the State filed a motion to adjudicate Appellant’s guilt alleging several violations of his
community supervision conditions. Appellant pleaded “true” to the allegations. Ultimately, the
trial court found the allegations “true,” found Appellant “guilty” of the charge, and assessed his
punishment at imprisonment for fourteen years. This appeal followed.




       1
           A second-degree felony. See TEX. PENAL CODE ANN. § 22.011(a)(2)(A), (f) (West 2020).
                                   IMPROPER COURT COSTS
       In Appellant’s sole issue, he argues that the trial court improperly assessed the county
specialty court fee and overassessed the courthouse security fee. The State recognizes that the
challenged fees stem from the Local Consolidated Fee on Conviction of Felony and concedes
they were assessed in error.
       The Local Consolidated Fee on Conviction of Felony applies only to defendants who are
convicted of offenses committed on or after January 1, 2020. See Hayes v. State, No. 12-20-
00222-CR, 2021 WL 1418400, at *2 (Tex. App.—Tyler Apr. 14, 2021, no pet. h.) (mem. op., not
designated for publication) (citing TEX. LOC. GOV’T CODE ANN. § 134.101 (West Supp. 2021)).
Section 134.101 assesses an additional $105 fee for a person who is convicted of a felony. See
TEX. LOC. GOV’T CODE ANN. § 134.101(a). That fee is to be allocated to the following specific
accounts and funds: the clerk of the court account, the county records management and
preservation fund, the county jury fund, the courthouse security fund, the county and district
court technology fund, and the county specialty court account. See id. § 134.101(b).
        In the instant case, the commission date for the offense is November 30, 2019. The
certified bill of costs includes the following costs listed in Section 134.101: $25.00 County
Specialty Court Account; $10.00 Courthouse Security Fund. The sum of these costs is $35.00.
However, as Appellant acknowledges, a $5.00 security fee is mandatory under the version of
Article 102.017 that was in effect on the offense date. See Act of Sept. 1, 2017, 85th Leg., ch.
190 (amended 2020) (current version at TEX. CODE CRIM. PROC. ANN. art. 102.017). Therefore,
the sum of the improper costs is $30.00.
       Because the offense in this case was committed before January 1, 2020, Appellant is not
obligated to pay the “Local Consolidated Fee on Conviction of Felony.” See Hayes, 2021 WL
1418400, at *2. Accordingly, we conclude that the judgment should be modified to remove
those costs in the amount of $30.00. See TEX. R. APP. P. 43.2(b); Asberry v. State, 813 S.W.2d
526, 529 (Tex. App.—Dallas 1991, pet. ref’d). We sustain Appellant’s sole issue.


                                           DISPOSITION
       Having sustained Appellant’s sole issue, we modify the trial court’s judgment and
withdrawal order to reflect that the amount of court costs is $636.50. We affirm the judgment as
modified.



                                               2
                                                                BRIAN HOYLE
                                                                   Justice


Opinion delivered October 20, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 20, 2021


                                         NO. 12-20-00241-CR


                                      RONALD BRENT HUNT,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-0103-20)

                    THIS CAUSE came to be heard on the appellate record and the briefs filed
herein, and the same being considered, it is the opinion of this court that the judgment and
withdrawal order of the court below should be modified and as modified, affirmed.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment
and withdrawal order of the court below be modified to reflect that the amount of court costs is
$636.50; in all other respects the judgment of the trial court is affirmed; and that this decision be
certified to the court below for observance.
                    Brian Hoyle, Justice.
                    Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.